 1

 2                                                                         FILED IN THE
                                                                       U.S. DISTRICT COURT
                                                                 EASTERN DISTRICT OF WASHINGTON


 3                                                               Sep 12, 2019
                                                                      SEAN F. MCAVOY, CLERK
 4

 5                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
 6

 7    JESSE ERVIN,
                                                NO: 1:18-CV-3226-RMP
 8                               Plaintiff,
                                                ORDER GRANTING STIPULATED
 9          v.                                  MOTION TO DISMISS WITH
                                                PREJUDICE
10    MOUNTAIN VIEW EQUIPMENT
      COMPANY, an Idaho corporation,
11
                                 Defendant.
12

13         BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss with

14   Prejudice, ECF No. 15. Having reviewed the Motion and the record, the Court finds

15   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

16         1. The parties’ Stipulated Motion to Dismiss with Prejudice, ECF No. 15, is

17               GRANTED.

18         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

19               costs to any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE~1
 1         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 2   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 3   close this case.

 4         DATED September 12, 2019.

 5

 6                                              s/ Rosanna Malouf Peterson
                                            ROSANNA MALOUF PETERSON
 7                                             United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE~2
